Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received November 17, 2020. Claims have not been added, amended or canceled. Therefore, claims 1-2, 4-7, 9-13, 15-18 and 20-22 are pending and addressed below.
Applicant’s arguments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated August 19, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-11, 12-13, 15-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 12 are directed to obtaining prescribing drug information and published guidelines for each of a plurality of ADMs available for managing glucose levels, and receiving patient information associated with a patient. The claim(s) recite(s) obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels; receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs; for each of the available ADMs: determining, an adverse demerit value, a guideline demerit value, and an instruction demerit value based on the patient 
The limitations of obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels; receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs; for each of the available ADMs: determining, an adverse demerit value, a guideline demerit value, and an instruction demerit value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM; and determining, a total demerit value by summing the adverse demerit value, the guideline demerit value, and the instruction demerit value; ordering, the total demerit values for the available ADMs from lowest to highest; selecting, a predetermined number of recommended ADMs associated with the lowest total demerit values from the plurality of available ADMs; determining, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines; and transmitting a therapy regimen to a patient, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “data processing hardware, patient device, dosing controller, fitness tracker” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “data processing hardware” language, “accessing” in the context of this claim encompasses the user manually retrieving patient medical records. Similarly, the analyzing the medical record of the candidate patient to determine that the candidate patient has at least a major or minor serious illness, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “data processing hardware, patient device, dosing controller and fitness tracker” to perform all of the obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels; receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs; for each of the available ADMs: determining, an adverse demerit value, a guideline demerit value, and an instruction demerit value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM; and determining, a total demerit value by summing the adverse demerit value, the guideline demerit value, and the instruction demerit value; ordering, the total demerit values for the available ADMs from lowest to highest; selecting, a predetermined number of recommended ADMs associated with the lowest total demerit values from the plurality of available ADMs; determining, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines; and transmitting a therapy regimen to a patient, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM steps. The “data processing hardware, patient device and dosing controller, fitness tracker” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., data processing hardware, patient device and dosing controller, fitness tracker). Claim 12 has additional limitations (i.e., data processing hardware, patient device and dosing controller, fitness tracker). Looking to the specifications, these components are 
Dependent claims 2, 4-7, 9-11, 13, 15-18 and 20-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning 
Claims 1-2, 4-7, 9-11, 12-13, 15-18 and 20-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9, 11, 12-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. Pub. No.: US 20120286953 A1, hereinafter Bousamra, in view of Alferness et al. Pub. No.: US 20100198020 A1 hereinafter Alferness further in view of Saint et al. Pub. No.: US 20180353698 A1 hereinafter Saint.

As per Claim 1, Bousamra teaches a method comprising: 
--obtaining, at data processing hardware, prescribing drug information and published guidelines available for managing glucose levels in outpatients that either have Diabetes or at risk of developing Diabetes (see Bousamra paragraph(s) 4, wherein clinicians generally treat diabetic patients according to published therapeutic guidelines such as, for example, Joslin Diabetes Center & Joslin Clinic, Clinical Guideline for Pharmacological Management of Type 2 Diabetes (2007) and Joslin Diabetes Center & Joslin Clinic, Clinical Guideline for Adults with Diabetes (2008). Also see Bousamra paragraph(s) 118 and 230, wherein there is a family of human once-weekly long acting glucagon-like peptide-1 (GLP 1) drugs which can be prescribed to T2Ds who show high post prandial bG values.  These GLP 1 drugs are similar to the natural hormone GLP-1 which has a key role in blood sugar regulation by stimulating insulin secretion and suppressing glucagon secretion.  Therefore, a structured collection procedure 70 can be 
--receiving, at the data processing hardware, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs [for managing diabetes] (see Bousamra paragraph(s) 118 and 230 wherein there is a family of human once-weekly long acting glucagon-like peptide-1 (GLP 1) drugs which can be prescribed to T2Ds who show high post prandial bG values.  These GLP 1 drugs are similar to the natural hormone GLP-1 which has a key role in blood sugar regulation by stimulating insulin secretion and suppressing glucagon secretion.  Therefore, a structured collection procedure 70 can be provided in one embodiment which proposes an intensive measurement of bG values during the time after one or more meals over time allows therapy efficacy to be shown by means of observed reduced postprandial bG values.  Based on such observed values, doses recommendation for a GLP 1 drug and/or whether a particular GLP 1 drug is the right drug at all for the patient can be determined);
for each of the available ADMs: 
-- determining, by the data processing hardware, an adverse demerit numerical value, a guideline demerit numerical value, and an instruction demerit numerical value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM (see Bousamra paragraph(s) 41 and 254, wherein "criteria" can mean one or more criterions, and can be at least one or more of a guideline(s), rule(s), specific(s)/characteristic(s), and dimension(s)/measurement(s) used to judge whether one or more conditions are satisfied or met to begin, accept, and/or end one or more procedural steps, actions, and/or values)). Examiner interpret criteria as a demerit, wherein criteria is for example is a dimension(s) (i.e. measurement = amount); and 
--determining, by the data processing hardware, a total demerit numerical value by summing the adverse demerit numerical value, the guideline demerit numerical value, and the instruction demerit numerical value (see Bousamra paragraph(s) 41 and 254); 

--selecting, by the data processing hardware, a predetermined number of recommended ADMs associated with the lowest total demerit numerical values from the plurality of available ADMs (see Bousamra paragraph(s) 41 and 254); 
--determining, by the data processing hardware, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines ((see Bousamra paragraph(s) 4, 41, 118, 230 and 254); and 
--transmitting a therapy regimen from the data processing hardware to a patient device associated with the patient and in communication with the data processing hardware via a network, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM, the therapy regimen when received by the patient device causing the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device (see Bousamra paragraph(s) 64-65, 118, 230 and 238;wherein a data processing device may utilize an algorithm to automatically reduce the insulin dosage and instruct the diabetic person of the reduced insulin dosage).
Bousamra fails to teach:
--for each of a plurality of Anti-Diabetes Medications (ADMs); and 
-- the therapy regimen when received by the patient device, causes the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device; and 
-- wherein a magnitude of the adverse demerit numerical value increases when at least one of: the patient has a contraindicating condition for not recommending the corresponding available ADM: or the patient is taking a medication that adversely interacts with the corresponding available ADM.
Alferness teaches Type 2 diabetics often receive anti-diabetes and oral medications during the middle and end-stages of the disease.  Each such medication should also be identified to allow the management tool to project any effect on glycemic activity.  A patient may currently be taking medications 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Alferness within the systems/methods as taught by reference Bousamra with the motivation of providing a system and method for interactively managing Type 2 diabetes on an individualized and patient-specific basis is provided for use at any time and in any place and for any diet under any metabolic circumstance (see Alferness paragraph 11).
Bousamra and Alferness fail to teach:
-- the therapy regimen when received by the patient device, causes the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device;
-- receiving, at the data processing hardware, exercise data obtained by a fitness tracker worn by the patient and in communication with the data processing hardware, the exercise data indicating a number of calories burned by the patient;
-- determining, by the data processing hardware, an energy-adjusted A1c value based on a function of the current hemoglobin A1c value of the patient, the number of calories burned by the patient, and the current weight of the patient;
 Saint et al. teaches pen 10 is configured in communication with a user's mobile computing and communication device 5, e.g., such as the user's smartphone, tablet, and/or wearable computing device, type of medicine in the pen device 10 to dose (ADMs), such as type of insulin; previous amount or amounts dosed, such as last dose or a historical dose; and/or other medicines used by the patient), information pertaining to a measured analyte (e.g., glucose value, including present glucose values, present glucose trend, and/or historical glucose values and trends), and other health-related information including heart rate, blood pressure, menstrual cycle, etc. For example, contextual data can include food intake (e.g., amount of carbs and/or total calories), physical activity (e.g., timing of activity or exercise, associated calories burned, etc.), the patient's location (e.g., at a restaurant, gym, home, etc.), the patient's mental state, and other data related to the patient's behavior and lifestyle. In some implementations, the learning dose calculator module 220 can determine a recommended dose of the medicine loaded in the pen device based on established clinical rules and/or aggregated data from larger populations (i.e. "crowdsourced" data), using patient-specific parameters such as weight, gender, ethnicity, and/or height (BMI), total daily dose, carb intake, physical activity, etc. In some implementations, the learning dose calculator module 220 is configured to base a dose calculation, at least in part, on the patient's reported A1C. For example, the learning dose calculator module 220 may adjust a target glucose value or `aggressiveness` of the dosing schedule based on A1C in the app (e.g. energy-adjustment) (see Saint et al. paragraphs 36, 56, 58 and 65).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Saint et al. with the systems/methods as taught by references Bousamra and Alferness with the motivation of providing a device ecosystem connection module that can be implemented to wirelessly sync the companion device  to each of the other insulin devices, based on the capabilities of the insulin devices and when synced, the device ecosystem connection module allows the data and device setting parameters of the device to be accessible to other devices locally, and to a cloud server, thereby providing smart devices the capability 

As per Claim 2, Bousamra, Alferness and Saint et al. further teach a method of claim 1, wherein the patient information comprises at least one of: treatment preference information including at least one of a target glucose range for the patient, a target A1c value for the patient, a preferred minimum monthly treatment cost, or a preferred maximum monthly treatment cost; treatment guideline ratings each assigned by the patient that measures a subjective level of importance to the patient for a corresponding treatment guideline, the treatment guideline ratings including at least one of a cost rating, a body weight rating, a treatment regimen complexity rating, a treatment efficacy rating, a mealtime coverage needs rating, or a hypoglycemia rating; a current medications list including a list of medications and corresponding dosages the patient is currently prescribed; current medical conditions associated with the patient; permanent medical conditions associated with the patient; one or more glucose values for the patient measured by a glucometer or continuous glucose monitor in communication with the data processing hardware; or an Aric value for the patient (see Bousamra paragraph [92], …the one or more entry criterions 226 can be used to determine whether the patient meets the conditions to use the collection procedure by the processor 102 checking that, for example, the patient 12 meets the entry criterion 226 based on current age being in a range, HbA1c being in a range, that the patient has a particular disease, has had the disease over a minimum period of time, has a Body Mass Index (BMI) in a range, had a Fasting Plasma Glucose (FPG) in a range, had a particular drug sensitivity, is taking a particular drug, taking a particular drug dosage, meets one or more prerequisites of another structured collection procedure, has completed one or more of another structured collection procedure, does not have one or more particular pre-conditions, e.g., pregnant, not fasting, or contraindications, e.g., feeling ill, feverish, vomiting, etc.,… patient measures a glucose value indicating hypoglycemia…).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 1, and incorporated herein.


--obtaining one or more contraindicating conditions associated with the corresponding available ADM based on the prescribing drug information and the published guidelines (see Bousamra paragraph(s) 91 and 111);
--obtaining a list of medications that interact with the corresponding available ADM based on the prescribing drug information (see Alferness paragraph(s) 82); 
--determining whether the patient currently has any of the contraindicating conditions associated with the corresponding available ADM based on the patient information, the patient information including lab results (i.e. HbA1c) associated with the patient (see Bousamra paragraph(s) 91-92 and 111);
--determining whether the patient is currently taking at least one of the medications that interact with the corresponding available ADM based on the patient information (see Alferness paragraph(s) 82), the patient information including a list of medications the patient is currently taking (see Bousamra paragraph(s) 91, wherein patient is taking a particular drug);
--assigning an adverse demerit increment value when the patient currently has any of the contraindicating conditions associated with the corresponding available ADM (see Bousamra paragraphs 4, 108, 118 and 230); 
--assigning the adverse demerit increment value when the patient is currently taking at least one of the medications that interact with the corresponding available ADM (see Bousamra paragraphs 4, 108, 118 and 230); and 
--determining the adverse demerit numerical value for the corresponding available ADM based on a sum of each assigned adverse demerit increment value (see Bousamra paragraphs 4, 108, 118 and 230).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Bousamra, Alferness and Saint et al. further teach a method of claim 1, wherein determining the guideline demerit numerical value comprises: 

--obtaining scaled guideline values for the corresponding available ADM based on the prescribing drug information and the published guidelines, each scaled guideline value associated with a corresponding treatment guideline rating (see Bousamra paragraphs 4, 108, 118 and 230); and 
for each treatment guideline rating, multiplying the treatment guideline rating times the corresponding scaled guideline value and a guideline demerit increment value (see Bousamra paragraphs 4, 108, 118 and 230).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 6, Bousamra, Alferness and Saint et al. further teach a method of claim 1, further comprising, for each of the available ADMs: 
--determining, by the data processing hardware, whether the patient is currently taking the corresponding available ADM based on the patient information, the patient information including a list of medications the patient is currently taking (see Bousamra paragraph 91, particular drug); 
--when the patient is currently taking the corresponding available ADM, assigning, by the data processing hardware, a low modified demerit numerical value to the corresponding available ADM (see Bousamra paragraph;264, adjust) and 
--adding, by the data processing hardware, the corresponding available ADM having the low modified demerit numerical value to the predetermined number of recommended ADMs (see Bousamra paragraph 196).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 1, and incorporated herein.


--obtaining, by the data processing hardware, a list of excluded ADMs that the patient is either allergic to or is excluded from the therapy regimen for the patient (see Alferness paragraph(s) 82-83 and Claim 17); 
--determining, by the data processing hardware, whether the corresponding available ADM is on the list of excluded ADMs (see Alferness paragraph(s) 82-83 and Claim 17); and 
when the corresponding available ADM is on the list of excluded ADMs: 
--assigning, by the data processing hardware, a high modified demerit numerical value to the corresponding available ADM (see Bousamra paragraph(s) 41 and 254, wherein "criteria" can mean one or more criterions, and can be at least one or more of a guideline(s), rule(s), characteristic(s), and dimension(s) used to judge whether one or more conditions are satisfied or met to begin, accept, and/or end one or more procedural steps, actions, and/or values); and 
replacing, by the data processing hardware, the total demerit numerical value for the corresponding available ADM with the assigned high modified demerit numerical value (see Bousamra paragraph(s) 41 and 254, wherein "criteria" can mean one or more criterions, and can be at least one or more of a guideline(s), rule(s), characteristic(s), and dimension(s) used to judge whether one or more conditions are satisfied or met to begin, accept, and/or end one or more procedural steps, actions, and/or values).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 9, Bousamra, Alferness and Saint et al. teach a method of claim 1, further comprising: 
--transmitting the recommended dosage for at least one of the recommended ADMs to an administration device associated with the recommended ADM and in communication with the data processing hardware, the administration device comprising (see Saint et al. paragraphs 36, 56, 58 and 65): 

--an administration computing device in communication with the doser, the administration computing device configured to cause the doser to administer the recommended dosage to the patient (see Saint et al. paragraphs 36, 56, 58 and 65).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 8, and incorporated herein.

As per Claim 11, Bousamra, Alferness and Saint et al. teach a method of claim 9, wherein the administration device comprises a smart pen including a cartridge containing the recommended ADM and the doser comprises a needle for insertion into the patient for administering the recommended ADM to the patient via the cartridge (see Saint et al. paragraphs 36, 56, 58 and 65).
The obviousness of combining the teachings of Bousamra, Alferness and Saint et al. are discussed in the rejection of claim 8, and incorporated herein.

Claim(s) 12-18, 20 and 22 is/are directed to a system. Claim(s) 12-18, 20 and 22 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-2, 4-7,9 and 11 as taught by Bousamra, Alferness and Saint et al. Claim(s) 12-18, 20 and 22 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-2, 4-7,9 and 11 respectively. 

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra, Alferness et al. and Saint et al. as applied to claims 1-2, 4-7, 9, 11-18, 20 and 22 above, and further in view of KNAPP et al. Pub. No.: US 20170232204 A1.

As per Claim 10, Bousamra, Alferness and Saint et al. fail to teach a method of claim 9, wherein the administration device comprises a smart pill bottle and the doser comprises a locking/dispensing mechanism configured dispense one or more ADM pills based on the recommended dosage.
KNAPP et al. teaches an adjustable locking hub can be incorporated into the open end of the pen cap to allow the cap to be easily secured to insulin pens with some variation in barrel diameter.  Systems 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference KNAPP et al. with the systems/methods as taught by reference Bousamra, Alferness and Saint et al. with the motivation of a smart pen which provides step-by-step instructions for many procedures related to MDI therapy, thereby improve conformance to procedures and eliminate the need for the patient to carry or read instructions for use (see KNAPP et al. paragraph 10).
	
Claim(s) 21 is/are directed to a system. Claim(s) 21 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 10 as taught by Bousamra, Alferness and Saint et al. Claim(s) 21 is/are therefore rejected for the same reasons as set forth above for Claim(s) 10 respectively. 

Response to Arguments
Applicant’s arguments filed February 10, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) The 2019 PEG applies to all applications, and to all patents resulting from applications, filed before, on, or after the January 7, 2019 date of publication in the Federal Register. Accordingly, Applicant respectfully submits that the pending claims are directed to statutory subject matter and satisfy the requirements of 35 U.S.C. §101 for at least the preceding reasons.
(2) Applicant respectfully submits that claims 1 and 12 patentably define over Bousamra, Alferness, and Saint, separately and in combination, because the references fail to disclose or suggest, receiving, at the data processing hardware, exercise data obtained by a fitness tracker worn by the 
In response to argument (1), Examiner respectfully disagrees. In response to the “receiving, at the data processing hardware, exercise data obtained by a fitness tracker worn by the patient and in communication with the data processing hardware, the exercise data indicating a number of calories burned by the patient” step requires action by one or more processors that cannot be practically applied in the mind. Lastly, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using task at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
Total calories burned = Duration (in minutes)*(MET*3.5*weight in kg)/2002     
Calculators have an activity MET (metabolic equivalent for task) built-in. This number estimates how much energy the body uses during a specific activity. It varies based on activity and is standardized so that it can be used across the board for different people and so that it's easier to compare different activities to each other. For example, low-impact aerobic dancing (5 METs) burns fewer calories per minute compared to high-impact aerobic dancing (7 METs) [The Compendium of Physical Trackings Guide. Prevention Research Center, University of South Carolina.].﻿ Slow-paced walking (3 METs) burns less.
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
In response to argument (2), Examiner respectfully disagrees. As taught by Applicants specification, the target A1c value 411b is obtained from the patient preferences table 410 (FIG. 4A) and the energy-adjusted A1c value 611 for the patient 10 is calculated using:
Energy - Adjusted_A1C = eA1c [ FUNCTION ( eBG + eBG_Changed)
As cited in prior Office Action, the teachings of Bousamra, Alferness and primarily Saint et al. teach each and every part/element (e.g. a computing device that communicates and/or executes instructions, exercise data obtained by a fitness tracker worn by the patient, the exercise data indicating a number of calories burned by the patient and data to calculate an energy-adjusted A1c value based on a function of the current A1c value of the patient, the number of calories burned by the patient, and the current weight of the patient.).  
Saint et al. teaches pen 10 is configured in communication with a user's mobile computing and communication device 5, e.g., such as the user's smartphone, tablet, and/or wearable computing device, such as a smartwatch, smartglasses, etc., and/or a user's laptop and/or desktop computer, a smart television, or network-based server computer. In some example embodiments of the app resident on the companion device 5, the learning dose calculator module 220 is configured to receive and process health data and user contextual data to calculate a time-relevant and circumstance-relevant dose amount that the system recommends to the patient to dose.  For example, the health data can include information pertaining to the medicine to dose (e.g., type of medicine in the pen device 10 to dose (ADMs), such as type of insulin; previous amount or amounts dosed, such as last dose or a historical dose; and/or other medicines used by the patient), information pertaining to a measured analyte (e.g., glucose value, including present glucose values, present glucose trend, and/or historical glucose values and trends), and other health-related information including heart rate, blood pressure, menstrual cycle, etc. For example, contextual data can include food intake (e.g., amount of carbs and/or total calories), associated calories burned, etc.), the patient's location (e.g., at a restaurant, gym, home, etc.), the patient's mental state, and other data related to the patient's behavior and lifestyle. In some implementations, the learning dose calculator module 220 can determine a recommended dose of the medicine loaded in the pen device based on established clinical rules and/or aggregated data from larger populations (i.e. "crowdsourced" data), using patient-specific parameters such as weight, gender, ethnicity, and/or height (BMI), total daily dose, carb intake, physical activity, etc. In some implementations, the learning dose calculator module 220 is configured to base a dose calculation, at least in part, on the patient's reported A1C. For example, the learning dose calculator module 220 may adjust a target glucose value or `aggressiveness` of the dosing schedule based on A1C in the app (e.g. energy-adjustment) (see Saint et al. paragraphs 36, 56, 58 and 65).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626      


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626